                   Case 21-10457   Doc 9-2   Filed 03/01/21   Page 1 of 9




                                    EXHIBIT B
                               Proposed Interim Order




DOCS_LA:336171.5
                       Case 21-10457           Doc 9-2       Filed 03/01/21        Page 2 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:
                                                                  Chapter 11
                             1
MOBITV, INC., et al.,
                                                                  Case No. 21-10457 (___)
                                      Debtors.
                                                                  Jointly Administered

                        INTERIM ORDER (A) APPROVING THE
                      ADEQUATE ASSURANCE OF PAYMENT FOR
                     FUTURE UTILITY SERVICES, (B) PROHIBITING
                  UTILITY COMPANIES FROM ALTERING, REFUSING,
              OR DISCONTINUING SERVICES, (C) APPROVING PROCEDURES
               FOR RESOLVING ADEQUATE ASSURANCE REQUESTS, AND
                          (D) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (the “Debtors”) for the entry of an interim (this “Interim Order”) and final order

(a) approving the proposed adequate assurance of payment for future utility services,

(b) prohibiting utility companies from altering, refusing, or discontinuing services, (c) approving

procedures for resolving adequate assurance requests, (d) granting related relief, and

(e) scheduling a final hearing to consider approval of the Motion on a final basis; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.

2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.



DOCS_LA:336171.5
                        Case 21-10457   Doc 9-2    Filed 03/01/21     Page 3 of 9




venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estate, its creditors, and other parties in interest; and this Court having

found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.      The Motion is GRANTED on an interim basis as set forth herein.

                   2.      The final hearing (the “Final Hearing”) on the Motion shall be held on

_________, 2021, at__:__ _.m. (Eastern Time). Any objections or responses to entry of a final

order on the Motion shall be filed on or before _________, 2021 at 4:00 p.m. (Eastern Time)

and shall be served on proposed counsel to the Debtors, Pachulski Stang Ziehl & Jones, LLP,

Attn:   Mary F. Caloway (mcaloway@pszjlaw.com), 919 North Market Street, 17th Floor,

Wilmington, DE 19801. In the event no objections to entry of a final order on the Motion are

timely received, this Court may enter such final order without need for the Final Hearing.

                   3.      The Debtors shall serve a copy of the Motion and this Interim Order on

each Utility Company listed on the utility services list, attached hereto as Exhibit 1 (the “Utility

Services List”) no later than three (3) calendar days after the date this Interim Order is entered.


                                                   2
DOCS_LA:336171.5
                        Case 21-10457    Doc 9-2     Filed 03/01/21     Page 4 of 9




                   4.      No later than fourteen (14) calendar days after the date this Interim Order

is entered, the Debtors shall cause the Adequate Assurance Deposit to be deposited into a

segregated account and held during the pendency of the Chapter 11 Cases.

                   5.      The Adequate Assurance Deposit, together with the Debtors’ ability to pay

for future utility services in the ordinary course of business subject to the Adequate Assurance

Procedures, shall constitute adequate assurance of future payment as required by section 366 of

the Bankruptcy Code.

                   6.      Until such time as the Court enters a final order on the Motion, all Utility

Companies are prohibited from altering, refusing, or discontinuing services on account of any

unpaid prepetition charges, the commencement of the Chapter 11 Case, or any perceived

inadequacy of the Proposed Adequate Assurance.

                   7.      The following Adequate Assurance Procedures are hereby approved on an

interim basis:

                           a.     Any Utility Company that objects to the Proposed Adequate
                                  Assurance must serve an Adequate Assurance Request on: (i)
                                  proposed counsel to the Debtors, Pachulski Stang Ziehl & Jones,
                                  LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801,
                                  Attn: Mary F. Caloway (mcaloway@pszjlaw.com) (ii) the Office
                                  of the United States Trustee, Attn: Benjamin Hackman
                                  (benjamin.a.hackman@usdoj.gov); (iii) counsel to the DIP Agent,
                                  Alston & Bird LLP, 1201 W. Peachtree St., Atlanta, GA 30309,
                                  Attn: Will Sugden (will.sugden@alston.com) and Jacob Johnson
                                  (jacob.johnson@alston.com); (iv) counsel to the Secured Lender,
                                  McGuireWoods LLP, 1251 Avenue of the Americas, 20th Floor,
                                  New       York,   NY      10020,     Attn:     Kenneth    Noble
                                  (knoble@mcguirewoods.com);         (collectively, the “Notice
                                  Parties”).

                           b.     Any Adequate Assurance Request must: (i) be made in writing;
                                  (ii) identify the location for which Utility Services are provided;


                                                    3
DOCS_LA:336171.5
                   Case 21-10457   Doc 9-2    Filed 03/01/21     Page 5 of 9




                            (iii) include a summary of the Debtors’ payment history relevant to
                            the affected account(s), including any deposits or other prepetition
                            security provided; and (iv) explain why the Utility Company
                            believes the Proposed Adequate Assurance is not sufficient
                            adequate assurance of future payment.

                      c.    The Debtors are authorized to resolve, in its sole discretion, any
                            Adequate Assurance Request by mutual agreement with a Utility
                            Company and without further order of the Court and, in connection
                            with any such agreement, in its sole discretion, provide a Utility
                            Company with alternative adequate assurance of payment,
                            including cash deposits, payments of prepetition balances,
                            prepayments, or other forms of security, without further order of
                            the Court, if the Debtors believe such alternative assurance is
                            reasonable.

                      d.    If the Debtors are unable to consensually resolve an Adequate
                            Assurance Request by mutual agreement within fourteen (14) days
                            of receipt of the Adequate Assurance Request, the Debtors will
                            seek a hearing with the Court (the “Determination Hearing”) to
                            determine the appropriate amount of adequate assurance required
                            with respect to such Adequate Assurance Request. Pending
                            resolution of such Adequate Assurance Request at the
                            Determination Hearing, the Utility Company shall be prohibited
                            from altering, refusing, or discontinuing services to the Debtors on
                            account of unpaid charges for prepetition services or on account of
                            any objections to the Proposed Adequate Assurance.

                      e.    The Utility Companies are prohibited from requiring additional
                            adequate assurance of payment other than pursuant to the
                            Adequate Assurance Procedures.

                      f.    All Utility Companies who do not file an objection or serve an
                            Adequate Assurance Request shall be: (i) deemed to have received
                            adequate assurance of payment “satisfactory” to such Utility
                            Company in compliance with section 366 of the Bankruptcy Code;
                            and (ii) forbidden to discontinue, alter, or refuse services to, or
                            discriminate against, the Debtors on account of any unpaid
                            prepetition charges, or require additional assurance of payment
                            other than the Proposed Adequate Assurance.

                      g.    The Debtors are authorized to add or remove any Utility Company
                            from the Utility Services List, and the Debtors shall add to or
                            subtract from the Adequate Assurance Deposit an amount equal to
                            one-half of the Debtors’ average monthly cost for each
                            subsequently-added or removed Utility Company as soon as
                            practicable. For Utility Companies that are added to the Utility

                                              4
DOCS_LA:336171.5
                        Case 21-10457    Doc 9-2     Filed 03/01/21    Page 6 of 9




                                  Services List, the Debtors will cause a copy of the order granting
                                  this Motion, including the Adequate Assurance Procedures, to be
                                  served on such subsequently added Utility Company. Any Utility
                                  Company subsequently added to the Utility Services List shall be
                                  bound by the Adequate Assurance Procedures.


                   8.      Any deposit provided to a Utility Provider by the Debtors prior to the

Petition Date must be returned to the Debtors within twenty-one (21) days of receiving a notice

that the services provided to the Debtors by such Utility Provider will no longer be needed.

                   9       The relief granted herein is for all Utility Companies providing Utility

Services to the Debtors and is not limited to those parties or entities listed on the Utility Services

List.

                   10.     The Debtors’ service of the Motion upon the Utility Services List shall not

constitute an admission or concession that each such entity is a “utility” within the meaning of

section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.

                   11.     The banks and financial institutions on which checks were drawn or

electronic payment requests made in payment of the prepetition obligations approved herein are

authorized to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely

on the Debtors’ designation of any particular check or electronic payment request as approved by

this Interim Order.

                   12.     Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Interim Order or any payment made pursuant to this



                                                    5
DOCS_LA:336171.5
                     Case 21-10457     Doc 9-2    Filed 03/01/21      Page 7 of 9




Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or

priority of any claim or lien against the Debtors, a waiver of the Debtors’ rights to subsequently

dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease

under section 365 of the Bankruptcy Code.

                   13.   The Debtors are authorized to issue postpetition checks, or to effect

postpetition fund transfer requests, in replacement of any checks or fund transfer requests that

are dishonored as a consequence of the Chapter 11 Case with respect to prepetition amounts

owed in connection with any Utility Services.

                   14.   Any payment made (or to be made) by the Debtors pursuant to the

authority granted herein shall be subject to any order approving the Debtors’ use of cash

collateral and/or any postpetition financing facility, the documentation in respect of any such

postpetition financing facility and/or use of cash collateral, and the budget governing any such

postpetition financing and/or use of cash collateral.

                   15.   The requirements of Bankruptcy Rule 6003(b) have been satisfied.

                   16.   The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

                   17.   Notwithstanding the possible applicability of Bankruptcy Rule 6004(h),

the terms and conditions of this Interim Order are immediately effective and enforceable upon its

entry.

                   18.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Interim Order in accordance with the Motion.




                                                  6
DOCS_LA:336171.5
                     Case 21-10457     Doc 9-2     Filed 03/01/21     Page 8 of 9




                   19.   The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Interim Order.




                                                  7
DOCS_LA:336171.5
                                  Case 21-10457        Doc 9-2    Filed 03/01/21   Page 9 of 9




                                                   Exhibit 1 to Interim Order
                                                       Utilities Services List

         Vendor Name      Description of Service      Service Address       Account #       Average        Proposed
                                                                                        Monthly Payment    Deposit

      RingCentral, Inc.   Telecommunications       1900 Powell St.      1450419021
                                                   9th Floor                                       5,633        2,817
                                                   Emeryville, CA 94608
      Comcast Business Internet                    1900 Powell St.      930897437
                                                   9th Floor                                       2,265        1,133
                                                   Emeryville, CA 94608




DOCS_LA:336171.5
